      Case: 3:16-cv-50103 Document #: 219 Filed: 04/13/21 Page 1 of 5 PageID #:4097




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHEN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

 RICHARD J. JANKOWSKI,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
 v.                                                  )   Case No. 16-cv-50103
                                                     )
 DEAN FOODS COMPANY, and DEAN                        )   Honorable Judge Iain D. Johnston
 DAIRY HOLDINGS, LLC,                                )
                                                     )   Magistrate Judge Lisa A. Jensen
                         Defendant,                  )
                                                     )
and                                                  )
                                                     )
 MARKEL BERMUDA, LTD.,                               )
                                                     )
                    Respondent.


                                      MOTION FOR JUDGMENT

         NOW COMES Plaintiff, Richard J. Jankowski, by and through his counsel, Timothy J.

Coffey of The Coffey Law Office, P.C., and respectfully moves this Honorable Court to enter a

Judgment against Respondent, MARKEL BERMUDA, LTD., and in support thereof states as

follows:

         1. On December 18, 2020, this Court entered an Amended Judgment in this matter in the

            amount of $5,066,286, all of which remains unsatisfied. R. #201.

         2. On December 30, 2020, Plaintiff served the Respondent with a Third Party Citation to

            Discover Assets related to the Amended Judgment.

         3. Respondent failed to file an Answer to same, failed to appear on the return date

            (January 29, 2021 at 10 am, remote via Zoom), and has failed to date to produce any

            of the documents requested in the original Rider attached to the Citation or the
Case: 3:16-cv-50103 Document #: 219 Filed: 04/13/21 Page 2 of 5 PageID #:4098




      Supplemental Rider, or otherwise respond.

   4. On February 17, 2021, this Court granted Plaintiff's motion for conditional judgment

      against Respondent conditioning the judgment on the outcome of the supplementary

      proceedings to discover assets. Plaintiff was directed to serve copies of the citation to

      discover assets and rider on Respondent along with a copy of the Court’s order.

      Respondent was ordered to respond within thirty days of service. This Court further

      ordered that if Respondent challenged the citation and the underlying assumption that

      they have information on or possession of the judgment debtor's assets, then the Court

      will set a date for a hearing pursuant to Illinois procedure. R. #216.

   5. On March 10, 2021, Plaintiff served Respondent as directed by the Court both at its

      Illinois address registered with the Illinois Department of Insurance, i.e., 10275 W.

      Higgins Rd., Ste. 750, Rosemont, IL 60018, as well as via the Director of the Illinois

      Dept. of Insurance pursuant to Section 5/213 of the Illinois Insurance Code (215

      ILCS § 5/213), along with payment of the statutory fee.

   6. On March 19, 2021, Plaintiff filed his “Attorney Declaration of Service” attaching

      proof of service on Respondent. R. #218.

   7. Respondent has been properly served with the aforementioned papers and process

      pursuant to Section 5/123 of the Illinois Insurance Code which states in relevant part

      as follows:

          Sec. 123. Service of process upon an unauthorized foreign or alien company.

            (1) The purpose of this Section is to subject unauthorized foreign and alien
                companies to the jurisdiction of courts of this State in actions by or on
                behalf of insureds, reinsureds, or beneficiaries under insurance or
                reinsurance contracts. The Legislature declares that it is a subject of
                concern that many residents of this State or corporations authorized to do
                business in this State hold policies of insurance or reinsurance issued by

                                            2
Case: 3:16-cv-50103 Document #: 219 Filed: 04/13/21 Page 3 of 5 PageID #:4099




                companies not authorized to do business in this State, thus presenting to
                such residents or corporations authorized to do business in this State the
                often insuperable obstacle of resorting to distant forums for the purpose of
                asserting legal rights under such policies. In furtherance of such State
                interest, the Legislature herein provides a method of substituted service of
                process upon such companies and declares that in so doing it exercises its
                power to protect its residents and corporations authorized to do business in
                this State and to define, for the purpose of this statute, what constitutes
                doing business in this State, and also exercises powers and privileges
                available to the State by virtue of Public Law 15, 79th Congress of the
                United States, Chapter 20, 1st. Sess., S. 340, as amended, which declares
                that the business of insurance and every person engaged therein shall be
                subject to the laws of the several states.

             (2) Any of the following acts in this State, effected by mail or otherwise, by an
                 unauthorized foreign or alien company: (a) the issuance or delivery of
                 contracts of insurance or reinsurance to residents of this State or to
                 corporations authorized to do business therein, (b) the solicitation of
                 applications for such contracts, (c) the collection of premiums, membership
                 fees, assessments or other considerations for such contracts, or (d) any other
                 transaction of business, is equivalent to and shall constitute an appointment
                 by such company, of the Director and his or her successor or successors in
                 office, to be its true and lawful attorney upon whom may be served all
                 lawful process in any action or proceeding against it, arising out of such
                 policy or contract of insurance or reinsurance, and the acts shall be a
                 signification of its agreement that any such process against it which is so
                 served shall be of the same legal force and validity as if served upon the
                 company.

             (3) Service of such process shall be made by delivering and leaving with the
                 Director a copy thereof and the payment to the Director of the fee
                 prescribed by this Code. The Director shall keep a record of all process so
                 served upon him or her. Such process shall be sufficient service upon such
                 foreign or alien company provided notice of such service and a copy of the
                 process are, within 10 days thereafter, sent by certified or registered mail by
                 the plaintiff's attorney of record to the defendant at the last known principal
                 place of business of the defendant, and the defendant's receipt and the
                 plaintiff's attorney's affidavit of compliance herewith are filed with the
                 Clerk of the Court in which such action is pending on or before the return
                 date of the process or within such further time as the court may allow.


   8. This Court has jurisdiction over Respondent by virtue of Illinois long-arm statute, 735

      ILCS § 5/2-209, which states in relevant part:



                                            3
    Case: 3:16-cv-50103 Document #: 219 Filed: 04/13/21 Page 4 of 5 PageID #:4100




            (a) Any person, whether or not a citizen or resident of this State, who in person or
            through an agent does any of the acts hereinafter enumerated, thereby submits such
            person, and, if an individual, his or her personal representative, to the jurisdiction of
            the courts of this State as to any cause of action arising from the doing of any of such
            acts:

            (1) The transaction of any business within this State;
            (2) The commission of a tortious act within this State;
            (3) The ownership, use, or possession of any real estate situated in this State;
            (4) Contracting to insure any person, property or risk located within this State at
            the time of contracting; . . . .

            (b) A court may exercise jurisdiction in any action arising within or without this State
            against any person who:

            (1) Is a natural person present within this State when served;
            (2) Is a natural person domiciled or resident within this State when the cause of action
            arose, the action was commenced, or process was served;
            (3) Is a corporation organized under the laws of this State; or
            (4) Is a natural person or corporation doing business within this State.

        9. Respondent or one of its predecessor companies contracted for and issued

            Employment Practices Liability insurance policies to Defendant Dean Foods

            Company for annual terms on at least eight (8) occasions from July 2009 to June

            2020, knowing that Dean Foods was authorized to do business in Illinois and in fact

            conducted significant business in Illinois at numerous milk processing/production and

            other facilities throughout the state whereat it maintained and employed a work force

            of thousands of employees.

        10. Despite such proper service and jurisdiction, Respondent has failed and refused to

            answer the Citation to Discover Assets, produce any of the documents requested in

            the original or supplemental riders, or otherwise participate or appear in this matter. 1


1
 Both Chicago and Bermuda-based counsel for Respondent have communicated with counsel for
Plaintiff. A copy of Bermuda counsel’s March 13, 2021, letter and “Claim Form” is attached hereto. On
March 25, 2021, Plaintiff’s counsel replied and reiterated his request that Respondent supply the
documents requested in the riders to the Citation as well as other documents mentioned in counsel’s
March 13th letter subject to and without waiving Respondent’s claimed jurisdictional and other defenses.

                                                    4
   Case: 3:16-cv-50103 Document #: 219 Filed: 04/13/21 Page 5 of 5 PageID #:4101




        11. On April 13, 2021, concurrent with filing this motion, Plaintiff served a copy of this

            motion on Respondent in the same manner as noted above, and also e-mailed a copy

            to the local and Bermuda-based counsel for Respondent.



        WHEREFORE, Plaintiff prays that this Honorable Court enter Judgment against

 Respondent, MARKEL BERMUDA, LTD., in the sum of $5,066,286 plus costs, and enter any

 other relief it deems just.


                                       Respectfully Submitted,
                                       Plaintiff, RICHARD J. JANKOWKSI,


                                       By: /s/ Timothy J. Coffey____________
                                               Timothy J. Coffey, Esq.
                                               THE COFFEY LAW OFFICE, P.C.
                                               Attorneys for RICHARD J. JANKOWSKI
                                               The Coffey Law Office, P.C.
                                               330 S. Naperville Road, Suite 404
                                               Wheaton, IL 60187
                                               (630) 326-6600/(630) 326-6601(fax)
                                               tcoffey@worker-law.com




To date, Respondent has not replied.

                                                 5
